NO. 12-05-00064-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


§

IN RE: MICHAEL KENNEDY,                        §     ORIGINAL PROCEEDING
RELATOR
§





MEMORANDUM OPINION
PER CURIAM
            Michael Kennedy filed a petition for writ of mandamus to compel the trial court to rule on
his motion for nunc pro tunc filed on February 7, 2004.  The trial court has now ruled on Kennedy’s
motion, thereby rendering Kennedy’s mandamus petition moot.  Accordingly, we do not reach the
merits of his petition.  The relief requested in the petition for writ of mandamus is denied as moot.
Opinion delivered March 16, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.






(PUBLISH)





 
 
 
 
 
 
COURT OF APPEALS
TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
JUDGMENT

MARCH 16, 2005

NO. 12-05-00064-CV

IN RE: MICHAEL KENNEDY,
Relator

 

 
ORIGINAL PROCEEDING
 

 

 
                                    ON THIS DAY came to be heard the petition for writ of mandamus filed by
Michael Kennedy, who is the Relator, pending on the docket of the 349th Judicial District Court
of Anderson County, Texas.  Said petition for writ of mandamus having been filed herein on March
14, 2005, and the same having been duly considered, because it is the opinion of this Court that a
Writ of Mandamus Should Not Issue, it is therefore CONSIDERED, ADJUDGED and
ORDERED that the said petition for writ of mandamus be, and the same is, hereby Denied as
Moot.
 
Opinion delivered March 16, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.


 

(PUBLISH)